I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON            FILED
                                                                      October 3, 1995

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
BONNI E J O M LLER
             I                                  )   CUMBERLAND COUNTY
                                                )   03A01- 9503- CV- 00101
       Pl a i nt i f f - Appe l l a nt          )
                                                )
                                                )
       v.                                       )   HON. J OHN A. TURNBULL,
                                                )   J UDGE
                                                )
THOMAS A. PARKER                                )
                                                )
       De f e nda nt - Appe l l e e             )   AFFI RMED AND REMANDED




BONNI E J O M LLER, Appe l l a nt , Pr o Se
             I

PROCTOR UPCHURCH OF CROSSVI LLE FOR APPELLEE




                                         O P I N I O N




                                                                 Godda r d, P. J .




               Thi s i s a s ui t by Bonni e J o M l l e r a ga i ns t Thoma s A.
                                                  i

Pa r k e r s e e ki ng da ma ge s f or pe r s ona l i nj ur i e s a s a r e s ul t of he r

b e i n g s t r uc k by a n a ut omobi l e be i ng dr i ve n by hi m.



               The j ur y f ound t ha t M . Pa r ke r ' s ne gl i ge nc e wa s 49
                                         r

p e r c e n t a nd M . M l l e r ' s 51 pe r c e nt .
                    s   i                               The Tr i a l Cour t , i n
a c c or d a nc e wi t h M I nt yr e v . Ba l e nt i ne , 833 S. W 2d 52 ( Te nn. 199 2 ) ,
                          c                                       .

e n t e r e d a j udgme nt di s mi s s i ng M . M l l e r ' s s ui t .
                                             s   i




                                               2
                    She a ppe a l s r a i s i ng t he f ol l owi ng i s s ue s :



                     1.    W s j ur y ve r di c t s uppor t e d by e vi de nc e
                             a
           p r e s e nt e d?

                    2.     W s j ur y i ns t r uc t e d a s t o de gr e e of
                             a
           a p pe l l a nt ' s c ont r i but or y ne gl i ge nc e i f a ny?

                    3.     W s j ur y i ns t r uc t e d t ha t a ppe l l e e ha d be e n
                            a
           c r i mi na l l y c onvi c t e d of " dr i vi ng wi t hout a l i c e ns e ?

                    4.  W s j ur y i ns t r uc t e d t ha t a ppe l l e e wa s not
                          a
           we a r i ng hi s gl a s s e s e ve n t hough i n t he de pos i t i on he
           a c knowl e dge s t ha t h e c a nnot s e e a t a di s t a nc e wi t hout
           t he m?



                    W a r e una bl e t o a ddr e s s M . M l l e r ' s i s s ue s be c a us e
                     e                                s   i

n e i t h e r a t r a ns c r i pt n or a s t a t e me nt of t he e vi de nc e i s a pa r t of

t h e a pp e l l a t e r e c or d, a nd a l l of t he i s s ue s r a i s e d r e qui r e a

c o n s i d e r a t i on of t he f a c t s .



                    I n l i ght of t he f or e goi ng we c onc l ude t hi s i s a n
                                                                                                                                1
a p p r o p r i a t e c a s e f or a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .

Th e Tr i a l J udge i s a c c or di ngl y a f f i r me d a nd t he c a us e r e ma nde d

f o r c o l l e c t i on of c os t s be l ow.                   Cos t s of a ppe a l a r e a dj udge d

a g a i ns t M . M l l e r .
              s   i


           1
                       Ru l e 1 0 .    ( a)   Af f i r ma n c e W t h o u t Op i n i o n .
                                                                     i                        Th e     Co u r t , wi t h t h e
c o n c u r r e n c e o f a l l j u d g e s p a r t i c i p a t i n g i n t h e c a s e , ma y a f f   i r m t he ac t i on of
t h e t r i a l c o u r t b y o r d e r wi t h o u t r e n d e r i n g a f o r ma l o p i n i o n      wh e n a n o p i n i o n
wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e o r mo r e o f t h e f o l l        o wi n g
c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :

           ( 1)     t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r      a s f ound by ne c e s s a r y
i mp l i c a t i o n b y t h e t r i a l c o u r t .

           ( 2)    t h e r e i s ma t e r i a l   evi de nc e t o s uppor t        t he ver di c t      of   t he j ur y.

           ( 3)    no r e ve r s i bl e e r r or    of   l a w a ppe a r s .

           S u c h c a s e s ma y b e a f f i r me d a s f o l l o ws :        " Af f i r me d i n a c c o r d a n c e wi t h
Co u r t   o f Ap p e a l s Ru l e 1 0 ( a ) . "

                                                                3
_______________________________
Hous t on M Godda r d, P. J .
           .




  4
CONCUR:



_ _ _ _ _ _ _ ___________________ ______
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _ ________________________
Do n T. M M r a y, J .
                c ur




                                           5